This suit was brought by plaintiffs in error in the nature of a suit in trespass to try title to certain land in Polk County, Texas, against defendants in error. The case was tried to the court without a jury, and judgment was for defendants in error, and this appeal is from that judgment.
The case is before us without a statement of facts, or findings of fact by the court, or bills of exception. In this state of the record we can look only for fundamental error. The court having jurisdiction of the parties and the subject matter, and the pleadings being such as to warrant the judgment rendered, we must presume that the judgment is correct. De Garcia v. San Antonio  A. P. Ry. Co., Tex. Civ. App. 77 S.W. 275,277, writ refused; Chickasha Milling Co.  v. Crutcher, Tex. Civ. App.141 S.W. 355; McDowell v.  Fowler, 80 Tex. 587, 16 S.W. 431; 3 Tex.Jur. p. 459, Sec. 325; Id. p. 529, Sec. 373.
The judgment is affirmed.